United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
DEPARTMENT OF THE NAVY, DEFENSE
CONTRACT MANAGEMENT DISTRICT
OFFICE, Camarillo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Suzanne Ware, for the appellant
Office of Solicitor, for the Director

Docket No. 15-292
Issued: April 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2014 appellant, through her representative, filed a timely appeal from
an October 3, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3,2 the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $35,876.27 because she concurrently received Social Security Administration (SSA)
benefits for the period March 1, 2007 to August 23, 2014 while receiving FECA benefits;
(2) whether OWCP properly denied waiver of the overpayment; and (3) whether OWCP properly
1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider this
evidence as its jurisdiction is limited to the evidence of record that was before OWCP at the time it issued its final
decision. 20 C.F.R. § 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).

required repayment of the overpayment by deducting $118.83 every 28 days from appellant’s
continuing compensation.
On appeal, appellant’s representative, asserts that appellant did not understand the
preliminary overpayment notification due to mental illness and failing health and, therefore, did
not timely submit the requested information. She stated that appellant was not aware that she
was being overpaid and lives on a very strict budget.
FACTUAL HISTORY
On August 30, 1991 appellant, then a 50-year-old former clerk typist, filed an
occupational disease claim alleging that work factors caused depression and anxiety. She had
stopped work on May 24, 1991. An SF 50 form found in the record indicates that appellant’s
retirement plan was Federal Employees’ Retirement System (FERS). On September 8, 1992
OWCP accepted that she sustained precipitation of an episode of bipolar disorder. Appellant
received appropriate compensation and was placed on the periodic compensation rolls.
In February 1993 appellant was referred for vocational rehabilitation services. She began
vocational training in May 1993, which she completed in October 1993. Appellant did not return
to work and continued to receive wage-loss compensation. She moved from California to Texas
in 2006.
Appellant signed OWCP 1032 forms from June 10, 2007 to June 18, 2014, on which she
indicated that she was not receiving SSA benefits.
In a July 7, 2014 treatment note, Dr. Yee Yee Thein, an attending Board-certified
psychiatrist, indicated that appellant stated she was doing well. He indicated that she reported
financial stress and health concerns. Appellant was alert, with no mania or depression, and on
examination Dr. Thein found her cooperative, with a fair mood and better affect. There was no
abnormal thought content present, and her insight, judgment, attention, and language were intact.
Dr. Thein’s impression was that appellant’s mood was stable but that she seemed to be
physically deteriorating. He recommended supportive therapy, continued medication, and that
she return in six months.3
In July 2014 OWCP began development of whether appellant was receiving dual benefits
from FECA and SSA. On August 12, 2014 SSA provided information regarding her SSA rate
with and without federal retirement (FERS) benefits, effective March 2007. On August 28, 2014
OWCP informed appellant that her FECA benefits were being reduced to reflect the contribution
to her SSA benefits, effective August 24, 2014.
On September 2, 2014 OWCP issued a preliminary finding that an overpayment of
compensation in the amount of $35,867.28 had been created. It explained that the overpayment
3

The record did not contain a medical report between August 20, 2012 and July 7, 2014. In the August 20, 2012
report, Dr. Thein indicated that he began treating appellant on September 6, 2009 for bipolar disorder. He described
her medication and indicated that she was compliant with treatment and needed ongoing treatment and medication
management.

2

occurred because a portion of appellant’s SSA benefits, received from March 1, 2007 through
August 23, 2014, was based on credits earned while working in the Federal Government, and
that this portion of her SSA benefit was a prohibited dual benefit. OWCP found appellant
without fault in creating the overpayment. The preliminary decision provided an explanation of
the calculation of the overpayment. Appellant was provided an overpayment action request and
an overpayment questionnaire. She was informed of the actions she could take and was allotted
30 days to respond. An August 25, 2014 offset calculation worksheet indicated that the FERS
offset for the period March 1, 2007 through August 23, 2014 totaled $35,876.28.
On September 26, 2014 appellant’s representative called OWCP. She stated that
appellant was in the hospital. The daughter was informed that an authorization of representation
was required.
Appellant did not respond to the preliminary overpayment letter. By decision dated
October 3, 2014, OWCP finalized the preliminary overpayment decision, finding that she
received an overpayment in compensation in the amount of $35,876.28 and, while she was not at
fault, she was not entitled to waiver of the overpayment because she failed to provide the
requested information. Repayment in the amount of $118.83 was to be deducted from her
continuing compensation, per compensation period.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay or
remuneration of any type from the United States.5 Section 10.421 of the implementing
regulations provide that an employee may not receive compensation for total disability
concurrently with separation pay.6 FECA Bulletin No. 97-9 states that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.7 When OWCP discovers concurrent
receipt of benefits, it must declare an overpayment in compensation and give the usual due
process rights.8

4

5 U.S.C. § 8102(a).

5

Id. at § 8116(a).

6

20 C.F.R. § 10.421(d); see L.J., 59 ECAB 264 (2007).

7

FECA Bulletin No. 97-9 (issued February 3, 1997).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.17.d(4) (April 1996).

3

ANALYSIS -- ISSUE 1
The record supports that appellant received FECA wage-loss compensation beginning in
1991 and that she received SSA benefits beginning on March 1, 2007. The portion of the SSA
benefits she earned as a federal employee was part of her FERS retirement package, and the
receipt of benefits under FECA and federal retirement benefits concurrently is a prohibited dual
benefit.9 Appellant’s FECA compensation was not offset until August 24, 2014. The SSA
notified OWCP of the applicable SSA rates for appellant and their effective dates. Based on
these rates, OWCP was able to calculate the dual benefit that she received from March 1, 2007
through August 23, 2014 which yielded an overpayment of compensation in the amount of
$35,876.27. The record includes an overpayment worksheet explaining the overpayment
calculation.10
The Board has reviewed OWCP’s calculations of the dual benefits appellant received for
the period March 1, 2007 through August 23, 2014 and finds that she received dual benefits
totaling $35,876.27 for this period, thus creating an overpayment in compensation in that
amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”11 Section 10.438 of OWCP regulations provide that [t]he individual who
received the overpayment is responsible for providing information about income, expenses, and
assets as specified by OWCP. This information is needed to determine whether or not recovery
on an overpayment would defeat the purpose of FECA or be against equity and good
conscience.12 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.13
9

Supra note 7.

10

The August 25, 2014 offset worksheet lists the overpaid amounts for particular periods. These sums total
$35,876.27. The Board notes that the worksheet contains a minor computation error. Computing the FERS offset
for appropriate periods indicates that the total overpayment is $35,876.27, not $35,876.28.
11

5 U.S.C. § 8129.

12

Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
13

20 C.F.R. § 10.438.

4

ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.14 Appellant,
however, had the responsibility to provide financial information to OWCP,15 and did not do so.
In its preliminary determination dated September 2, 2014, OWCP clearly explained the
importance of providing the requested financial information and advised appellant that it would
deny waiver if she failed to furnish the requested financial information within 30 days.
Appellant did not submit a completed overpayment questionnaire or otherwise submit financial
information supporting her income and expenses at any time. As a result, OWCP did not have
the necessary financial information to determine if recovery of the overpayment would defeat the
purpose of FECA or if recovery would be against equity and good conscience.
While appellant’s representative asserts on appeal that appellant did not understand the
preliminary determination due to mental illness and failing health, the most recent medical
evidence of record, a report from Dr. Thein dated July 7, 2014, indicated that, although appellant
reported financial stress and health concerns, she was alert, with no mania or depression. On
examination Dr. Thein found her cooperative, with no abnormal thought content. He advised
that appellant’s insight, judgment, attention, and language were intact. There is no additional
contemporaneous medical evidence regarding appellant’s mental or physical condition.
Consequently, as appellant did not submit the financial information required under
section 10.438 of OWCP regulations, which was necessary to determine her eligibility for
waiver, OWCP properly denied waiver of recovery of the overpayment in compensation in the
amount of $35,876.27.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provide that when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made, OWCP shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors, so as to minimize hardship.16
ANALYSIS -- ISSUE 3
Although OWCP provided an overpayment recovery questionnaire with the September 2,
2014 preliminary finding, appellant did not submit a completed questionnaire or other financial
14

Supra note 12.

15

Supra note 13.

16

20 C.F.R. § 10.441; see Steven R. Cofrancesco, 57 ECAB 662 (2006).

5

information that OWCP requested prior to the final October 3, 2014 overpayment decision. The
overpaid individual is responsible for providing information about income, expenses, and assets
as specified by OWCP.17 When an individual fails to provide requested financial information,
OWCP should follow minimum collection guidelines designed to collect the debt promptly and
in full.18 As appellant did not submit any financial information to OWCP as requested, the
Board finds that there is no evidence in the record to show that OWCP erred in directing
recovery at a rate of $118.83 from her continuing compensation.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $35,876.27, that OWCP properly denied waiver of the overpayment, and that OWCP properly
required repayment from appellant’s continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: April 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Id. at §10.438.

18

Frederick Arters, 53 ECAB 397 (2002); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.4(c)(2) (September 1994).

6

